Exhibit 10.4


RESTRICTED STOCK UNIT AGREEMENT


THIS RESTRICTED STOCK UNIT AGREEMENT (“Agreement”) is made effective as of the
Date of Grant (as set forth on Schedule A) by and between Express Scripts, Inc.,
a Delaware corporation (together with its Affiliates (as defined in the Plan),
the “Company”), and ________________ (“Grantee”).  Capitalized terms used and
not otherwise defined herein shall have the meaning given to them in the Plan
(as defined herein).
 
WHEREAS, the Board of Directors of the Company (the “Board”) has adopted, and
the stockholders of the Company have approved, the Express Scripts, Inc. 2000
Long-Term Incentive Plan (the “Plan”), which governs the terms pursuant to which
restricted stock units and certain other stock-based awards may be granted to
key personnel of the Company; and
 
WHEREAS, the Board, acting through its Committee appointed to administer the
Plan (the “Committee”), believes it is in the best interest of the Company to
create an incentive for Grantee to remain in the employ of the Company and to
work to achieve the Company’s strategic objectives; and
 
WHEREAS, subject to the terms described herein, the Company desires to grant to
Grantee the right to receive in the future a certain number of shares of the
Company’s common stock, $0.01 par value per share (the “Common Stock”).
 
NOW, THEREFORE, in consideration of the premises, and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:
 
l.            Grant of Restricted Stock Unit Award.  Pursuant to action of the
Board and/or the Committee, the Company hereby grants to Grantee an award (the
“Award”) of the number of Restricted Stock Units as set forth on Schedule
A.  Each Restricted Stock Unit shall entitle Grantee to receive one share of
Common Stock upon vesting in the future in accordance with, and subject to, the
terms and conditions described herein.
 
2.           Vesting and Forfeiture.
 
(a)           Time Vesting.  The Restricted Stock Units shall vest in one or
more installments in accordance with the Vesting Schedule as set forth on
Schedule A, with the vesting of each installment subject to the Grantee’s
continued employment with the Company through the applicable vesting date.
 
(b)           Accelerated Vesting.  Any Restricted Stock Units which have not
yet vested under subparagraph (a) above shall, upon the occurrence of a Change
in Control or the termination of the Grantee’s employment with the Company, vest
or be forfeited in accordance with the provisions of the Plan and the terms of
this Agreement (including any terms incorporated herein under Paragraph 10
below).  For the purposes of determining vesting and/or forfeiture under the
Plan, Restricted Stock Units shall be treated in the same manner as Restricted
Stock under the Plan.  In the event of any conflict between the terms of the
Plan and the terms of this Agreement (including any terms incorporated herein
under Paragraph 10 below) regarding the vesting of Restricted Stock Units the
terms and provisions of this Agreement shall govern.
 
(c)           Forfeiture of Restricted Stock Units. If Grantee’s employment with
the Company terminates for any reason, Grantee shall forfeit all rights with
respect to any portion of the Award (and the underlying shares of Common Stock)
that has not yet vested as of the effective date of the termination, except to
the extent such Award vests upon such termination under subparagraph (b) above.
 
3.           Issuance of Common Stock upon Vesting.  In accordance with the
Vesting Schedule and subject to all the terms and conditions set forth in this
Agreement, the Plan and any Employment Agreement, the Company shall issue and
deliver to Grantee the number of shares of Common Stock equal to the number of
vested Restricted Stock Units (subject to any reductions for tax withholding or
otherwise to the extent permitted under Plan, this Agreement or any Employment
Agreement).  The Company may, in its sole discretion, deliver such shares of
Common Stock (a) by issuing Grantee a certificate of Common Stock representing
the appropriate number of shares, (b) through electronic delivery to a brokerage
or similar securities-holding account in the name of Grantee, or (c) through
such other commercially reasonable means available for the delivery of
securities.
 
4.           Incorporation of the Plan by Reference.  The Award of Restricted
Stock Units pursuant to this Agreement is granted under, and expressly subject
to, the terms and provisions of the Plan, which terms and provisions are
incorporated herein by reference.  Grantee hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof.
 
5.           Ownership Rights.  The Restricted Stock Units do not represent a
current interest in any shares of Common Stock.  Grantee shall have no voting or
other ownership rights in the Company arising from the Award of Restricted Stock
Units under this Agreement.  Notwithstanding the foregoing, unless otherwise
determined by the Committee or the Board, and to the extent permitted by the
Plan, Grantee shall participate in any cash dividend declared by the Board
applicable to shares of Common Stock, which shall entitle Grantee to receive a
cash payment for each Restricted Stock Unit in an amount that would otherwise be
payable as dividends with respect to an equal number of shares of Common Stock.
 
6.           Committee Discretion.  This Award has been made pursuant to a
determination made by the Committee.  Notwithstanding anything to the contrary
herein, the Committee shall have plenary authority to: (a) interpret any
provision of this Agreement; (b) make any determinations necessary or advisable
for the administration of this Agreement; (c) make adjustments as it deems
appropriate to the aggregate number and type of securities available under this
Agreement to appropriately adjust for, and give effect to, any Fundamental
Change, reorganization, recapitalization, reclassification, stock dividend,
stock split, reverse stock split, stock combination, rights offering, spin-off
or other relevant change in each case according to the power given to the
Committee under the terms of the Plan; and (d) otherwise modify or amend any
provision hereof in any manner that does not materially and adversely affect any
right granted to Grantee by the express terms hereof, unless required as a
matter of law.
 
7.           Tax Withholding.  The Company shall be entitled to withhold from
Grantee’s compensation any required taxes, including social security and
Medicare taxes, and federal, state and local income tax, with respect to the
income arising from the vesting of any Restricted Stock Units under this
Agreement.  The Company shall have the right to require the payment of any such
taxes before delivering any shares of Common Stock upon the vesting of any
Restricted Stock Unit.  Alternatively, in lieu of such withholding, Grantee
shall be entitled to cover Grantee’s required minimum statutory withholding
taxes arising from the vesting of any Restricted Stock Units under this
Agreement through a reduction of the number of shares of Common Stock issued and
delivered to Grantee.
 
8.           Electronic Delivery.  The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form.  Without limiting
the foregoing, by accepting this Award, Grantee hereby agrees that the Company
may deliver the Plan prospectus and the Company’s annual report to Grantee in an
electronic format.  If at any time Grantee would prefer to receive paper copies
of any document delivered in electronic form, the Company will provide such
paper copies upon written request to the Investor Relations department of the
Company.
 
9.           No Right to Continued Employment.  Nothing in this Agreement shall
be deemed to create any limitation or restriction on such rights as the Company
otherwise would have to terminate the employment of Grantee at any time for any
reason.
 
10.         Entire Agreement.  This Agreement and the Plan contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings and negotiations between the
parties except to the extent that the vesting and/or forfeiture of this Award of
Restricted Stock Units is addressed by any employment agreement between the
Company and Grantee, in which instance the relevant terms of such employment
agreement shall be incorporated herein and deemed to be a part of this
Agreement.
 
11.         Governing Law.  To the extent federal law does not otherwise
control, this Agreement shall be governed by the laws of Delaware, without
giving effect to principles of conflicts of laws.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf and Grantee has signed this Agreement to evidence his or her acceptance
of the terms hereof, all as of the Date of Grant.
 
 

Express Scripts, Inc.   Grantee                
 
        By:     Signature:     Name:     Print Name:     Title:          



 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


·  
Date of Grant:  ___________, 20___





·  
Number of Restricted Stock Units:

 
·  
Vesting Schedule:


 
Ø  
One-third (1/3) of the Restricted Stock Units shall vest on February 28, 20___;

Ø  
One-third (1/3) of the Restricted Stock Units shall vest on February 28, 20___;

Ø  
One-third (1/3) of the Restricted Stock Units shall vest on February 28, 20___.
